Exhibit 10.23

COOPERATION AGREEMENT

COOPERATION AGREEMENT, dated as of March 24, 2010 (this “Agreement”), by and
between the Segregated Account of Ambac Assurance Corporation (the “Segregated
Account”), and Ambac Assurance Corporation (“Ambac”).

WHEREAS, Ambac has established the Segregated Account pursuant to
Section 611.24(2) of the Wisconsin Statutes with the approval of the Wisconsin
Office of the Commissioner of Insurance (“OCI”) and in accordance with the Plan
of Operation for the Segregated Account of Ambac Assurance Corporation adopted
by the Board of Directors of Ambac, as amended from time to time (the “Plan of
Operation”);

WHEREAS, in conjunction with the establishment of the Segregated Account, Ambac
allocated to the Segregated Account certain liabilities, as more fully described
in the Plan of Operation;

WHEREAS, in order to support the liabilities allocated to the Segregated
Account, Ambac has issued a Secured Note to the Segregated Account, pursuant to
which Ambac, as Maker, agrees to pay to the Segregated Account, as Payee the
amount of outstanding principal necessary in order for the Segregated Account to
satisfy current cash claim payments and other obligations, as more fully set
forth therein (as amended, restated, supplemented or otherwise modified from
time to time, the “Secured Note”);

WHEREAS, in order to continue to support the liabilities associated with
insurance policy liabilities upon payment in full of all principal under the
Secured Note, Ambac has agreed to reinsure the liability of the Segregated
Account pursuant to the terms of an Aggregate Excess of Loss Reinsurance
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Reinsurance Agreement”); and

WHEREAS, immediately following the establishment of the Segregated Account, the
Segregated Account will be the subject of an order for rehabilitation under
Chapter 645 of the Wisconsin Statutes (the “Proceeding”), whereupon the
rehabilitator of the Segregated Account under the Proceeding (the
“Rehabilitator”) will assume control of the management of the Segregated
Account, and conduct the business of the Segregated Account in accordance with a
Plan of Rehabilitation to be approved by the rehabilitation court pursuant to
Section 645.33(5) of the Wisconsin Statutes (the “Plan of Rehabilitation”). At
all times while the Segregated Account is subject to the Proceeding, the term
“Segregated Account” as used herein shall be deemed to include, and the
Segregated Account shall act exclusively through, the Rehabilitator or his or
her designee.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DECISION-MAKING AND SHARED AUTHORITY

SECTION 1.01. Cooperation. The parties hereto intend, to the best of their
ability, to consult with each other, and cooperate with each other in good
faith, to make all determinations or decisions relating to any action, vote, or
grant any consent or exercise any right (each, a “Material Decision”) that is
reasonably likely to have a material effect upon the assets and/or liabilities
of Ambac. Prior to making any Material Decision, the parties intend to, to the
best of their ability, and to the extent practicable, provide each other with
copies of all material reports, analyses, and correspondence relevant to any
Material Decision. The parties hereto agree that this Section 1.01 is solely a
non-binding expression of intent of the parties, and no party shall have any
obligations hereunder.

SECTION 1.02. Transaction Limitations. Ambac shall not directly or indirectly
enter into any transaction with, or use any asset or property of, any third
party (including any affiliate, but excluding the Segregated Account) involving
consideration or other proceeds in excess of $5,000,000 (or such higher amount
as determined by the Segregated Account) without the Segregated Account’s prior
written consent, which the Segregated Account may withhold or condition in its
reasonable discretion; provided, however, that such consent shall in no event be
required with respect to (A) the payment of policy claims in the ordinary course
of business or (B) any investment made in accordance with Ambac’s Investments
Policy (as defined in the Secured Note).

SECTION 1.03. No Partnership or Joint Venture. The Segregated Account and Ambac
are not partners or joint venturers with each other, and nothing herein shall be
construed so as to make them such partners or joint venturers or impose any
liability as such on either of them.

SECTION 1.04. Directors, Officers and Employees. Ambac’s directors, officers and
employees may serve as directors, officers, agents, nominees, employees or
signatories for the Segregated Account. When executing documents or otherwise
acting in such capacity for the Segregated Account, such persons shall use their
respective titles in the Segregated Account and will be acting within the scope
of their employment solely for the Segregated Account and not as Ambac employees
or agents. Such person shall receive no compensation from the Segregated Account
for their services to the Segregated Account in such capacities. Any person
employed or formerly employed by Ambac who may be or become an employee of, and
paid by, the Segregated Account shall be deemed, when acting within the scope of
his or her employment by the Segregated Account, to be acting in such employment
solely for the Segregated Account and not as an Ambac employee or agent, except
when separate consulting agreements are entered into between Ambac and employees
of the Segregated Account.

 

2



--------------------------------------------------------------------------------

ARTICLE II

INFORMATION SHARING

SECTION 2.01. Provision of Information. Each of Ambac and the Segregated Account
shall provide each other with accurate, timely and complete information with
respect to all relevant material business activities, including transactions
proposed or undertaken, their respective assets, and their respective
liabilities, including but not limited to each of the following:

(A) Access to and copies of books and records;

(B) Copies of all material reports, analyses, and correspondence related to any
commutation, settlement, restructuring, termination, assignment, modification,
release, payment and/or redemption with respect to the policies and other
obligations;

(B) Copies of all material reports, analyses, and correspondence related to any
Material Decision;

(C) Copies of all financial statements;

(D) Copies of all material reports, analyses, and correspondence related to
financial and regulatory reporting, accounts payable and receivable, budgeting,
and financial modeling;

(E) Copies of all material reports, analyses, and correspondence related to any
material claim made or threatened against either party, or compulsory process or
request or other notice of any loss, claim, damage or liability served upon
either party;

(F) Copies of all material reports, analyses, and correspondence related to any
tax liability of, or right to a tax refund or reimbursement held by, such party;

(G) Information describing any significant development with respect to any
actual or potential unscheduled claim payment in excess of $5,000,000; and

(H) In the case of the Segregated Account, information necessary or appropriate,
as reasonably determined by Ambac and/or its affiliates, to permit Ambac and/or
its affiliates to (i) prepare and file their respective annual and quarterly
financial statements under statutory accounting principles and generally
accepted accounting principles and (ii) fulfill their reporting and disclosure
obligations under, and otherwise comply with, applicable laws, including
securities laws (including without limitation the provision by the Segregated
Account of sub-certifications or information or assurances sufficient to enable
Ambac and its officers to make sub-certifications in connection with compliance
under the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
in connection therewith).

SECTION 2.02. Budgets. As soon as available, and in any event within thirty
(30) days prior to the commencement of each calendar year, Ambac shall provide
the Segregated Account with an annual budget and projection for itself and its
subsidiaries for the forthcoming fiscal year certified by the chief executive
officer and chief financial officer and in

 

3



--------------------------------------------------------------------------------

form reasonably satisfactory to the Segregated Account (each, an “Annual
Budget”) and, within forty-five (45) days after each March 30, June 30 and
September 30, shall provide the Segregated Account with a comparison (in form
reasonably satisfactory to the Segregated Account) of (a) actual expenses
incurred through such date, and expenses expected to be incurred from such date
until the end of the then-current fiscal year, to (b) the projected expenses as
set forth on the Annual Budget.

SECTION 2.03 Notice of Material Changes. The parties shall timely notify each
other of any relevant material changes in their respective assets, liabilities,
business practices and activities, systems or employment of their respective
work forces, as applicable.

SECTION 2.04. Access to Books and Records. The parties shall maintain
appropriate books of account and records relating to its business activities,
assets, and liabilities, including but, not limited to, any information related
to any commutation, settlement, restructuring, termination, assignment,
modification, release, payment and/or redemption with respect to their
respective insurance policies and other obligations. At all reasonable times and
upon reasonable notice and as often as either party reasonably may request, the
other party shall permit designated representatives of the requesting party
(including auditors) to meet with the officers, directors, employees,
accountants, attorneys and agents of the other party.

SECTION 2.05. Management Services Agreement.

(a) The parties hereto acknowledge and agree that, if the Segregated Account
terminates that certain Management Services Agreement, dated the date hereof, by
and between Ambac and the Segregated Account (the “Management Services
Agreement”) or replaces Ambac as the “Management Services Provider” thereunder
(each a “Change of Services Provider Event”), the parties’ respective
obligations under Section 2.01 and elsewhere set forth in this Agreement (as
well as the reporting and other obligations of the Segregated Account as set
forth in the Reinsurance Agreement) shall remain in effect without alteration or
diminishment. In furtherance of the foregoing, (i) the parties shall consult
with each other during the prior notice period contemplated by Article II of the
Management Services Agreement and thereafter, in each case as reasonably
necessary under the circumstances, in order to facilitate the uninterrupted
provision of the information and other benefits required to be provided
hereunder by each party to the other party, (ii) the Segregated Account shall
ensure that any new provider of services to the Segregated Account as a result
of a Change in Services Provider Event (each a “Replacement Services Provider”)
has the capacity to perform the services formerly provided under the Management
Services Agreement, including without limitation either maintaining an annual
Type II SAS 70 internal control letter reasonably acceptable to Ambac Financial
Group, Inc. (“AFGI”) or providing AFGI with copies of such Replacement Services
Provider’s current documentation of control procedures (such as policies and
procedures, process models and process flowcharts) which record the design of
internal controls, and (iii) the Segregated Account shall at all times following
a Change of Services Provider Event maintain appropriate internal controls and
systems to ensure that Ambac will be able to meet its financial reporting,

 

4



--------------------------------------------------------------------------------

disclosure and legal obligations as described in Section 2.01(H) above and as
may be necessary for the Segregated Account to fulfill its obligations under
this Agreement. Further, the Segregated Account shall immediately disclose to
AFGI any instance of fraud or any significant change to the internal control
environment.

(b) In addition to the foregoing, if, after a Change of Services Provider Event,
the Segregated Account presents a demand for payment under the Secured Note,
Reinsurance Agreement or Section 4.02 of this Agreement (other than demands for
payment relating to regularly scheduled claim payments), and if the amount so
demanded exceeds $20,000,000, then Ambac shall be given a reasonable period of
time, but not to exceed 10 business days, to remit such payment, and such
additional time shall not be considered a breach or default by Ambac of its
obligations under the Secured Note, the Reinsurance Agreement or Section 4.02
hereof (as the case may be).

(c) The parties shall allow each other, upon reasonable prior notice and during
regular business hours, through their respective employees and representatives
(including, for the avoidance of doubt, in the case of Ambac, independent
auditors of AFGI), the right to examine and make copies of their respective
books and records and shall furnish each other with such financial and reporting
data and other information as other party may from time to time request, for any
business purpose (including, without limitation, in connection with the
preparation of tax returns, regulatory filings and financial statements). In
addition, the Segregated Account shall cause each Replacement Services Provider
to permit Ambac and its affiliates, through Ambac’s employees and
representatives (including, for the avoidance of doubt, independent auditors of
AFGI), the right to audit the Replacement Services Provider’s internal control
structure and to examine and make copies of any books and records pertaining the
Segregated Account, and to furnish Ambac with such financial and reporting data
and other information as Ambac may from time to time request. If a deficiency or
control issue is noted, the Segregated Account will work with AFGI’s
representatives (including, for the avoidance of doubt, independent auditors of
AFGI) to develop and implement an effective remediation strategy.

(d) In the event of any breach or threatened by either party of any of its
obligations as set forth or described in this Agreement following a Change of
Services Provider Event, the parties hereto agree that monetary damages would be
an insufficient remedy for any such breach, and in addition to all other
remedies available under applicable law, the non-breaching party shall be
entitled to specific performance and to injunctive or other equitable relief as
a remedy for any such breach.

 

5



--------------------------------------------------------------------------------

ARTICLE III

TAX COMPLIANCE

SECTION 3.01. Responsibility for Filing of Tax Returns. The Segregated Account
acknowledges that AFGI shall be responsible for filing a U.S. consolidated
income tax return on behalf of the Ambac affiliated group, and that all members
of the affiliated group, including Ambac and the Segregated Account, shall,
pursuant to any applicable tax allocation agreement agreed to by the Segregated
Account and Ambac, be liable for applicable U.S. Federal income taxes, as well
as any applicable penalties and interest due thereon.

SECTION 3.02. Provision of Tax Information. The Segregated Account agrees to
provide, to the best of its ability, correct and complete information to Ambac,
and to comply with the requirements of federal law, in attempting to secure
accurate tax identification numbers and other tax information from its
representatives needed to enable Ambac to prepare and timely file consolidated
tax returns on behalf of the Ambac affiliated group.

ARTICLE IV

ALLOCATION OF EXPENSES

SECTION 4.01. Expenses to Be Borne by Segregated Account. The Segregated Account
shall be solely responsible for its own expenses except as otherwise provided.

SECTION 4.02. Administrative and Operating Expenses. Ambac shall reimburse the
Segregated Account for administrative and operating expenses of the Segregated
Account, including but not limited to, fees, costs and expenses associated with
the following:

(a) management services, including all fees and payments pursuant to the
Management Services Agreement;

(b) financial advisor, consulting and legal services, including services for OCI
or the Rehabilitator regarding matters that relate to AFGI or the Segregated
Account regardless of whether such matters arose prior to or arise subsequent to
the establishment of the Segregated Account;

(c) indemnification under commercially reasonable indemnification agreements of
the Segregated Account with providers of financial, consulting, or legal
services; and

(d) amounts due, including amounts due under indemnification provisions, under
agreements executed prior to the establishment of the Segregated Account, by
AFGI or the Segregated Account, for financial, consulting or legal services
provided to OCI;

 

6



--------------------------------------------------------------------------------

provided, however, that, notwithstanding any provision of this Agreement to the
contrary, Ambac shall have no obligations under this Section 4.02 (a) unless and
until all principal under the Secured Note has been paid by Ambac or (b) at any
time that Ambac’s surplus as regards policyholders, as reflected on its
statutory financial statements (its “Surplus”) is less than $100,000,000, or
such higher amount as determined by the OCI pursuant to a prescribed accounting
practice (the “Surplus Amount”), or to the extent that such payment would result
in Ambac’s Surplus being less than the Surplus Amount, it being understood that
any payment deferred as a result of the foregoing in this clause (b) shall be
due and payable at such time as the payment thereof would not result in Ambac’s
Surplus being less than the Surplus Amount.

ARTICLE V

CONFIDENTIALITY

SECTION 5.01. Confidentiality. All information and documents exchanged between
any of Ambac, OCI, and the Segregated Account shall be subject to that certain
Joint Interest, Sharing and Confidentiality Agreement (the “Joint Interest
Agreement”) effective as of September 1, 2009, and the parties hereto shall be
bound by their obligations under the Joint Interest Agreement with respect to
such information and documents.

ARTICLE VI

MISCELLANEOUS

SECTION 6.01. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions and terms and
shall in no way affect the validity or enforceability of the other provisions of
this Agreement.

SECTION 6.02. Waiver, Cumulative Remedies. None of the parties hereto shall by
any act, delay, omission or otherwise be deemed to have waived any of its rights
or remedies hereunder and no waiver shall be valid unless in writing, signed by
each of the parties, as applicable, and then only to the extent therein set
forth. A waiver by a party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which such party would
otherwise have on any future occasion. No failure to exercise, nor any delay in
exercising on the part of a party, any right, power or privilege hereunder,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof of any other right, power, or privilege. The rights and remedies herein
provided are cumulative and maybe exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.

SECTION 6.03. No Waiver of Immunity. Nothing in this Agreement may be construed
as waiving immunity, or as subjecting the Rehabilitator or OCI, or the

 

7



--------------------------------------------------------------------------------

Rehabilitator’s or OCI’s employees or agents, to liability, including
contractual liability, for matters that are otherwise subject to immunity from
liability, including immunity under Wis. Stat. § 645.08(2).

SECTION 6.03. Transfers and Assigns. Neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred or assigned by any
party without the prior written consent of each of the other parties hereto.

SECTION 6.04. Amendments. This Agreement, including any schedules, appendices
and exhibits hereto, may be amended from time to time; provided, however, that
any amendment shall not be effective unless it is in writing and signed by all
parties hereto.

SECTION 6.05. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Wisconsin (without reference to choice
of law doctrine).

SECTION 6.06. Consent to Jurisdiction. Ambac hereby consents to the jurisdiction
of the state court in Wisconsin before which the rehabilitation proceedings with
respect to the Segregated Account are pending, and waives any objection based on
lack of personal jurisdiction, improper venue or forum non conveniens, with
regard to any actions, claims, disputes or proceedings relating to this
Agreement or any other document delivered hereunder or in connection herewith,
or any transaction arising from or connected to any of the foregoing.

SECTION 6.07. Notices. Any notice or communication in respect of this Agreement
shall be sufficiently given to a party if in writing and delivered in person,
sent by recorded delivery or registered post or the equivalent (with return
receipt requested) or by overnight courier or given by facsimile transmission,
at the address or facsimile number set out in Exhibit 1 attached hereto, or to
such other address or facsimile number as shall be notified in writing by one
party to the others. A notice or communication shall be deemed to be given:

 

  (a) if delivered by hand or sent by overnight courier, on the day and at the
time it is delivered or, if that day is not a business day, or if delivered
after the close of business on a business day, at 9:00 a.m. (local time to the
recipient) on the immediately following business day;

 

  (b) if sent by facsimile transmission or email, on the day and at the time the
transmission is received or, if that is not a business day, or if received after
the close of business on a business day, at 9:00 a.m. (local time to the
recipient) on the immediately following business day; or

 

  (c) if sent by recorded delivery or registered post or the equivalent (return
receipt requested), three business days after being sent.

SECTION 6.08. Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed to be an original and all of which
shall, together, constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

SECTION 6.09. Further Assurances and Corrective Instruments. To the extent
permitted by law, the parties hereto agree that they will, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such supplements hereto and such further instruments as another party
may reasonably request and as may be reasonably required in the opinion of such
party to effectuate the intentions or facilitate the performance of this
Agreement.

SECTION 6.10. Parties to this Agreement. Nothing herein shall in any manner
create any obligations or establish any rights against the Segregated Account or
Ambac in favor of any person or entity not a party to this Agreement; provided,
however, that AFGI (including its successors and assigns) shall be an express
third party beneficiary of this Agreement to the same extent as if a party to
this Agreement.

[Remainder of page intentionally left blank. Signatures to follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Ambac, the Segregated Account and OCI have caused this
Agreement to be duly executed and delivered as of the day and year first above
written.

 

AMBAC ASSURANCE CORPORATION By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President SEGREGATED ACCOUNT OF
AMBAC ASSURANCE CORPORATION By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President

 

10



--------------------------------------------------------------------------------

Exhibit 1

NOTICE INFORMATION

If to Segregated Account of Ambac Assurance Corporation, to:

Rehabilitator of the Segregated Account of Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

with copies to:

Commissioner of Insurance

Wisconsin Office of the Commissioner of Insurance

125 South Webster Street

Madison, Wisconsin 53703

and

Foley & Lardner LLP

777 E. Wisconsin Ave

Milwaukee, Wisconsin 53202

Attn: Kevin G. Fitzgerald

If to Ambac Assurance Corporation, to:

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention: General Counsel

Telephone: (212) 208-3283

Facsimile: (212) 208-3558

 

11